TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00835-CV



                                    In re Edward R. Newsome


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Edward R. Newsome, an inmate in the Texas Department of Criminal Justice, has

filed two documents entitled Amended Petition to File Writ of Mandamus and Amended Petition in

Leave to File Writ of Mandamus Rule 52.1. Newsome previously filed a document entitled Motion

for Leave to File the Original Application for Writ of Mandamus and Prohibition that we treated as

a petition for writ of mandamus and subsequently denied. See In re Newsome, 2012 WL 6699025,

at *1 (Tex. App.—Austin Dec. 18, 2012, orig. proceeding). Having already disposed of that petition,

we construe the Amended Petition to File Writ of Mandamus, received after the denial of the

previous petition, as a petition initiating another original appellate proceeding seeking extraordinary

relief. See Tex. R. App. P. 52.1. Because the subsequent Amended Petition in Leave to File Writ

of Mandamus Rule 52.1 was received less than one week later and appears to attempt to supplement

the Amended Petition to File Writ of Mandamus, we will treat both amended petitions as a single

petition for writ of mandamus.

               There is simply inadequate information supplied in these petitions to even begin to

address the legal merits. First, Newsome names the “Board of Pardons and Paroles et. al” as the
Respondent in the style of the case, but it is unclear from the body of the documents against whom

he seeks mandamus relief. Second, it is difficult to discern the precise nature of Newsome’s

complaint. Consequently, it is unclear what remedy or relief he seeks.

               As far as we can discern, Newsome appears to raise many of the same complaints as

in his previous petition but provides no additional information or records to support his request for

mandamus relief.1 Accordingly, we do not again address those previously raised complaints.

               Newsome also objects to the trial court’s order “denying relief against contempt.”

This appears to be based on a ruling by the district judge of the 179th Judicial District Court of

Harris County. There is no indication when such ruling was made. In addition to mentioning

contempt proceedings, Newsome discusses bankruptcy proceedings and appears to complain about

a “turnover over” order entered by the trial court. To the extent that Newsome seeks mandamus

relief in connection with any contempt or turnover order entered by the 179th Judicial District Court,

we do not have mandamus jurisdiction over the 179th Judicial District Court of Harris County. By


       1
          Newsome does include documents that appear to be the State’s responses to an application
for writ of habeas corpus that Newsome apparently filed pursuant to article 11.07 of the Texas Code
of Criminal Procedure. See Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp. 2012) (providing
for post-conviction relief from final felony conviction). To the extent that Newsome seeks
mandamus relief in connection with an 11.07 habeas corpus application, article 11.07 vests complete
jurisdiction over post-conviction relief from final felony convictions in the Texas Court of Criminal
Appeals. See id.; Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist.,
910 S.W.2d 481, 483 (Tex. Crim. App. 1995); In re Watson, 253 S.W.3d 319, 320 (Tex.
App.—Amarillo 2008, orig. proceeding). The courts of appeals have no role in criminal law matters
pertaining to proceedings under article 11.07 and have no authority to issue writs of mandamus in
connection with such proceedings. See In re Briscoe, 20 S.W.3d 196 (Tex. App.—Houston [14th
Dist.] 2006, orig. proceeding); In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.]
2001, orig. proceeding); see also Tex. Code Crim. Proc. Ann. art. 11.07, § 5. As to any relief sought
in connection with an 11.07 application for writ of habeas corpus, we have no jurisdiction to grant
Newsome any relief.

                                                  2
statute, this Court has the authority to issue a writ of mandamus against “a judge of a district or

county court in the court of appeals district” and other writs as necessary to enforce our appellate

jurisdiction. See Tex. Gov’t Code Ann. § 22.221 (West 2004). The 179th Judicial District Court

is not a district court in the Third Court of Appeals district. See Tex. Gov’t Code Ann. § 22.201(d)

(West Supp. 2012). Nor has Newsome demonstrated that the exercise of our writ power is necessary

to enforce our jurisdiction.

                Within his petitions, Newsome complains of his “illegal and void 39 year sentence,”

alludes to “prosecutorial misconduct” because his trial attorney “conspired with the state officials”

at his trial and allowed perjured testimony, and claims the deprivation of his “legal rights of relief”

because his appellate counsel filed a “frivolous direct appeal.” He also asserts his “actually [sic]

innocence” and refers to “newly discovered evidence.” In addition, he appears to complain about

the revocation of his parole in 2004 and the subsequent denials of parole since 2007. In his petitions,

Newsome again references numerous documents, including a motion to file a stay, a motion to

extend time for reconsideration, a motion for rehearing, a motion to transfer and expedite appeals,

and a motion to file nunc pro tunc. He also indicates that he “refiled . . . a petition for discretionary

review” with the Fourteenth Court of Appeals. Newsome does not, however, supply any necessary

information in either the Amended Petition to File Writ of Mandamus or the Amended Petition in

Leave to File Writ of Mandamus Rule 52.1 that would help us determine whether he is entitled to

any mandamus relief.

                Mandamus relief is an extraordinary remedy. In re Southwestern Bell Tel. Co.,

235 S.W.3d 619, 623 (Tex. 2007) (orig. proceeding); In re Braswell, 310 S.W.3d 165, 166 (Tex.



                                                   3
App.—Amarillo 2010, orig. proceeding). It is relator’s burden to properly request and show

entitlement to mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992); In re

Davidson, 153 S.W.3d 490, 491 (Tex. App.—Amarillo 2004, orig. proceeding); see Barnes v. State,

832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding) (“Even a pro se

applicant for a writ of mandamus must show himself entitled to the extraordinary relief he seeks.”).

In this regard, the relator must provide the reviewing court with a record sufficient to establish his

right to mandamus relief. See Walker, 827 S.W.2d at 837; In re Blakeney, 254 S.W.3d 659, 661

(Tex. App.—Texarkana 2008, orig. proceeding); see also Tex. R. App. P. 52.7(A) (relator must file

with petition “a certified or sworn copy of every document that is material to the relator’s claim for

relief and that was filed in any underlying proceeding”), 52.3(k) (specifying required contents for

appendix), 52.7(a) (specifying required contents for record).

               Newsome has failed to satisfy his burden and has not established entitlement to the

extraordinary relief of a writ of mandamus. Accordingly, the petition for writ of mandamus

is denied.



                                               __________________________________________
                                               J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Goodwin and Field

Filed: January 18, 2013




                                                  4